Case: 12-50694       Document: 00512260280         Page: 1     Date Filed: 06/03/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 3, 2013
                                     No. 12-50694
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSHUA ADAM CONLAN, also known as Joco,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-451-1


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Joshua Adam Conlan appeals the denial of his motion for immediate
release from custody. His motion was based on his having been detained for a
competency evaluation beyond the 45 days permitted under 18 U.S.C. §§ 4241(b)
and 4247(b). Conlan has since been found incompetent and detained under
§ 4241(d) for a determination of whether treatment might restore his
competency.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50694    Document: 00512260280     Page: 2   Date Filed: 06/03/2013

                                 No. 12-50694

      The appeal is moot because Conlan is no longer detained under the terms
of § 4247(b) but under a later, unchallenged detention order. We can no longer
provide relief from the expired detention even if it were unlawful under
§ 4247(b). See United States v. Montelongo, 32 F.3d 565, 1994 WL 442366, *1
(5th Cir. July 25, 1994) (dismissing as moot a claim that the defendant was
unlawfully detained for a competency evaluation); see also 5TH CIR. RULE 47.5.3
(“Unpublished opinions issued before January 1, 1996, are precedent.”); McLain
v. Beto, 458 F.2d 503, 504 (5th Cir. 1972) (pretermitting the question of whether
interlocutory orders were appealable because the appeal was moot). Conlan fails
to show that there is a case or controversy raising issues that are “real and
substantial and not merely academic or speculative.” Troy State Univ. v. Dickey,
402 F.2d 515, 516 (5th Cir. 1968). Accordingly, the Government’s motion to
dismiss the appeal is GRANTED, and the appeal is DISMISSED AS MOOT.
Conlan’s motion to relieve present counsel and to appoint new counsel is
DENIED.




                                       2